                           Case 19-12502-LSS           Doc 146       Filed 12/17/19        Page 1 of 13



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         BUMBLE BEE PARENT, INC., et al.,1                            Case No. 19-12502 (LSS)

                                            Debtors.                  (Jointly Administered)


                      NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON DECEMBER 19, 2019 AT 3:00 P.M. (ET)

         UNCONTESTED MATTERS – CERTIFICATIONS FILED

         1.       Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                  Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                  Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                  Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                  Assurance of Payment, and (IV) Granting Related Relief, Including Setting a Final
                  Hearing Related Thereto [D.I. 4, 11/21/19]

                  Response Deadline:                                   December 12, 2019 at 4:00 p.m. (ET)
                                                                       [Extended until December 13, 2019 at 12:00
                                                                       p.m. (ET) for the Official Committee of
                                                                       Unsecured Creditors]

                  Responses Received:

                      A.       Objection of San Diego Gas and Electric Company, Southern California
                               Edison Company and Southern California Gas Company [D.I. 114, 12/10/19]

                               i.     Notice of Withdrawal [D.I. 144, 12/17/19]

                      B.       Objection of Atlantic City Electric Company [D.I. 116, 12/12/19]

                               i.     Notice of Withdrawal [D.I. 128, 12/16/19]




         1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
         Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
         is 280 Tenth Avenue, San Diego, CA 92101.

         2
              Amended items appear in bold.
25679987.3
                          Case 19-12502-LSS      Doc 146       Filed 12/17/19    Page 2 of 13



                  Related Documents:

                     C.      Interim Order [D.I. 55, 11/22/19]

                     D.      Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                     E.      Certification of Counsel [D.I. 140, 12/17/19]

                     F.      Proposed Final Order

                  Status:    Items A and B have been withdrawn. The Debtors have submitted a revised
                             Proposed Final Order under Certification of Counsel. No hearing is necessary
                             unless the Court has questions.

             2.   Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a),
                  363(b), 363(c), 507(a)(4), and 507(a)(5) of the Bankruptcy Code, (A) Authorizing
                  (I) Payment of Prepetition Employee Wages, Salaries, and Other Compensation;
                  (II) Payment of Prepetition Employee Business Expenses; (III) Contributions to
                  Prepetition Employee Benefit Programs and Continuation of Such Programs in the
                  Ordinary Course; (IV) Payment of Workers’ Compensation Obligations; (V) Payments for
                  Which Prepetition Payroll Deductions Were Made; (VI) Payment of All Costs and
                  Expenses Incident to the Foregoing Payments and Contributions; and (VII) Payment to
                  Third Parties of All Amounts Incident to the Foregoing Payments and Contributions;
                  (B) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
                  Related Thereto; and (C) Granting Related Relief [D.I. 5, 11/21/19]

                  Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 13, 2019 at 12:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors and December 16, 2019
                                                                 at 12:00 p.m. (ET) for the Chubb Companies]

                  Responses Received:

                     A.      Informal comments from the Chubb Companies

                  Related Documents:

                     B.      Interim Order [D.I. 56, 11/22/19]

                     C.      Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                     D.      Certification of Counsel [D.I. 137, 12/17/19]




25679987.3                                                 2
                          Case 19-12502-LSS      Doc 146       Filed 12/17/19    Page 3 of 13



                     E.      Proposed Final Order

                  Status:    Item A has been resolved. The Debtors have submitted a revised Proposed
                             Final Order under Certification of Counsel that reflects the resolution reached
                             regarding Item A and increases the aggregate cap on payment of prepetition
                             Employee Wages and Benefits. No hearing is necessary unless the Court has
                             questions.

             3.   Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
                  507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
                  Pay Certain Prepetition Taxes and Fees and Related Obligations and (II) Authorizing
                  Banks to Honor and Process Check and Electronic Transfer Requests Related Thereto
                  [D.I. 6, 11/21/19]

                  Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 13, 2019 at 12:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 57, 11/22/19]

                     B.      Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                     C.      Certificate of No Objection [D.I. 125, 12/16/19]

                     D.      Proposed Final Order

                  Status:    The Debtors did not receive any responses to entry of the Proposed Final
                             Order, and a Certificate of No Objection has been filed. No hearing is
                             necessary unless the Court has questions.

             4.   Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 363 of the
                  Bankruptcy Code, (I) Authorizing Payment of Prepetition Obligations Incurred in the
                  Ordinary Course of Business in Connection with Insurance Programs, Including Payment
                  of Policy Premiums and Broker Fees; and (II) Authorizing Banks to Honor and Process
                  Check and Electronic Transfer Requests Related Thereto [D.I. 7, 11/21/19]

                  Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 13, 2019 at 12:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors and December 16, 2019
                                                                 at 12:00 p.m. (ET) for the Chubb Companies]




25679987.3                                                 3
                          Case 19-12502-LSS      Doc 146       Filed 12/17/19   Page 4 of 13



                  Responses Received:

                     A.      Informal comments from the Chubb Companies

                  Related Documents:

                     B.      Interim Order [D.I. 58, 11/22/19]

                     C.      Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                     D.      Certification of Counsel [D.I. 138, 12/17/19]

                     E.      Proposed Final Order

                  Status:    Item A has been resolved, and a revised Proposed Final Order has been
                             submitted under Certification of Counsel. No hearing is necessary unless the
                             Court has questions.

             5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  Honor and Continue Customer Programs and Customer Obligations in the Ordinary
                  Course of Business and (II) Authorizing Banks to Honor and Process Check and
                  Electronic Transfer Requests Related Thereto [D.I. 8, 11/21/19]

                  Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 13, 2019 at 12:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 59, 11/22/19]

                     B.      Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                     C.      Certificate of No Objection [D.I. 126, 12/16/19]

                     D.      Proposed Final Order

                  Status:    The Debtors did not receive any responses to entry of the Proposed Final
                             Order, and a Certificate of No Objection has been filed. No hearing is
                             necessary unless the Court has questions.




25679987.3                                                 4
                          Case 19-12502-LSS      Doc 146       Filed 12/17/19   Page 5 of 13



             6.   Debtors’ Motion for Interim and Final Orders Authorizing (A) Continued Use of Cash
                  Management System; (B) Maintenance of Existing Bank Accounts; (C) Continued Use of
                  Existing Business Forms; (D) Continued Performance of Intercompany Transactions in
                  the Ordinary Course of Business and Grant of Superpriority Administrative Expense
                  Status for Postpetition Intercompany Claims; and (E) Interim Suspension of Section
                  345(b) Deposit and Investment Requirements [D.I. 11, 11/21/19]

                  Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 13, 2019 at 12:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                  Responses Received:

                     A.      Informal comments from the ABL DIP Agent

                  Related Documents:

                     B.      Interim Order [D.I. 61, 11/22/19]

                     C.      Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                     D.      Certification of Counsel [D.I. 139, 12/17/19]

                     E.      Proposed Final Order

                  Status:    Item A has been resolved, and a revised Proposed Final Order has been
                             submitted under Certification of Counsel. No hearing is necessary unless the
                             Court has questions.

             7.   Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
                  Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP as
                  Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [D.I. 85, 11/27/19]

                  Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 4:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                  Responses Received:

                     A.      Informal comments from the Office of the United States Trustee

                     B.      Informal comments from the Official Committee of Unsecured Creditors

                  Related Documents:

                     C.      Certification of Counsel [D.I. 127, 12/16/19]


25679987.3                                                 5
                          Case 19-12502-LSS      Doc 146       Filed 12/17/19   Page 6 of 13




                     D.      Proposed Order

                  Status:    Items A and B have been resolved, and a revised Proposed Order has been
                             submitted under Certification of Counsel. No hearing is necessary unless the
                             Court has questions.

             8.   Debtors’ Application for Entry of an Order Authorizing the Employment and Retention of
                  AlixPartners, LLP as Financial Advisor for the Debtors Nunc Pro Tunc to the Petition
                  Date [D.I. 86, 11/27/19]

                  Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                [Extended until December 16, 2019 at 4:00
                                                                p.m. (ET) for the Official Committee of
                                                                Unsecured Creditors]

                  Responses Received:

                     A.      Informal comments from the Office of the United States Trustee

                     B.      Informal comments from the Official Committee of Unsecured Creditors

                  Related Documents:

                     C.      Certification of Counsel [D.I. 129, 12/16/19]

                     D.      Proposed Order

                  Status:    Items A and B have been resolved and a revised Proposed Order has been
                             submitted under Certification of Counsel. No hearing is necessary unless the
                             Court has questions.

             9.   Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr. P.
                  2014 and 5002, and Del. Bankr. L.R. 2014-1 and 2016-2(h), for Entry of an Order
                  (I) Authorizing Employment and Retention of Houlihan Lokey Capital, Inc. as Financial
                  Advisor and Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date, and
                  (II) Modifying Certain Information Requirements of Del. Bankr. L.R. 2016-2 [D.I. 87,
                  11/27/19]

                  Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                [Extended until December 16, 2019 at 4:00
                                                                p.m. (ET) for the Official Committee of
                                                                Unsecured Creditors]

                  Responses Received:

                     A.      Informal comments from the Office of the United States Trustee



25679987.3                                                 6
                           Case 19-12502-LSS      Doc 146       Filed 12/17/19   Page 7 of 13



                      B.      Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                      C.      Certification of Counsel [D.I. 136, 12/17/19]

                      D.      Proposed Order

                   Status:    Items A and B have been resolved, and a revised Proposed Order has been
                              submitted under Certification of Counsel. No hearing is necessary unless the
                              Court has questions.

             10.   Debtors’ Application for an Order Authorizing the Retention and Employment of KPMG
                   LLP as Tax Consultant and Accounting Advisor to the Debtors, Nunc Pro Tunc to the
                   Petition Date [D.I. 88, 11/27/19]

                   Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 4:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                   Responses Received:

                      A.      Informal comments of the Office of the United States Trustee

                      B.      Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                      C.      Certification of Counsel [D.I. 130, 12/16/19]

                      D.      Proposed Order

                   Status:    Items A and B have been resolved, and a revised Proposed Order has been
                              submitted under Certification of Counsel. No hearing is necessary unless the
                              Court has questions.

             11.   Debtors’ Application for an Order Authorizing Employment and Retention of Prime Clerk
                   LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 89, 11/27/19]

                   Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 4:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                   Responses Received:                           None




25679987.3                                                  7
                           Case 19-12502-LSS      Doc 146       Filed 12/17/19   Page 8 of 13



                   Related Documents:

                      A.      Certificate of No Objection [D.I. 131, 12/16/19]

                      B.      Proposed Order

                   Status:    No objections have been received, and a Certificate of No Objection has been
                              filed. No hearing is necessary unless the Court has questions.

             12.   Debtors’ Application for an Order Authorizing the Retention and Employment of Paul,
                   Weiss, Rifkind, Wharton & Garrison LLP as Attorneys for the Debtors and Debtors in
                   Possession Nunc Pro Tunc to the Petition Date [D.I. 91, 11/27/19]

                   Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 4:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee

                      B.      Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                      C.      Supplemental Declaration of Kelley A. Cornish [D.I. 123, 12/16/19]

                      D.      Certification of Counsel [D.I. 135, 12/17/19]

                      E.      Proposed Order

                   Status:    Items A and B have been resolved, and a revised Proposed Order has been
                              submitted under Certification of Counsel. No hearing is necessary unless the
                              Court has questions.

             13.   Debtors’ Motion for an Order, Pursuant to Sections 105(a) and 331 of the Bankruptcy
                   Code, Bankruptcy Rule 2016(a), and Local Rule 2016-2, Establishing Procedures for
                   Interim Compensation and Reimbursement of Professionals [D.I. 105, 12/5/19]

                   Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 4:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee


25679987.3                                                  8
                           Case 19-12502-LSS      Doc 146       Filed 12/17/19   Page 9 of 13



                   Related Documents:

                      B.      Certification of Counsel [D.I. 132, 12/16/19]

                      C.      Proposed Order

                   Status:    Item A has been resolved, and a revised Proposed Order has been submitted
                              under Certification of Counsel. No hearing is necessary unless the Court has
                              questions.

             14.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 328, and 330 of
                   the Bankruptcy Code, Authorizing the Debtors to Retain and Compensate Certain
                   Professionals Utilized in the Ordinary Course of Business, Nunc Pro Tunc to the Petition
                   Date [D.I. 106, 12/5/19]

                   Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 4:00
                                                                 p.m. (ET) for the Official Committee of
                                                                 Unsecured Creditors]

                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee

                      B.      Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                      C.      Certification of Counsel [D.I. 133, 12/16/19]

                      D.      Proposed Order

                   Status:    Items A and B have been resolved, and a revised Proposed Order has been
                              submitted under Certification of Counsel. No hearing is necessary unless the
                              Court has questions.




25679987.3                                                  9
                        Case 19-12502-LSS       Doc 146     Filed 12/17/19      Page 10 of 13



             MATTERS GOING FORWARD

             15.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
                   (A) Obtain Postpetition Secured Financing and (B) Utilize Cash Collateral; (II) Granting
                   Liens and Superpriority Administrative Expense Claims; (III) Granting Adequate
                   Protection; (IV) Modifying Automatic Stay; (V) Scheduling Final Hearing; and
                   (VI) Granting Related Relief [D.I. 12, 11/21/19]

                   Response Deadline:                            December 12, 2019 at 4:00 p.m. (ET)
                                                                 [Extended until December 16, 2019 at 12:00
                                                                 p.m. for the Chubb Companies and
                                                                 December 17, 2019 at 12:00 p.m. (ET) for
                                                                 the Official Committee of Unsecured
                                                                 Creditors]

                   Responses Received:

                      A.     Informal comments from the Chubb Companies

                      B.     Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                      C.     [FILED UNDER SEAL] Fee Letters Relating to DIP Facilities [D.I. 13,
                             11/21/19]

                      D.     Declaration of Eric Winthrop in Support of Debtors’ Motion for Entry of
                             Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition
                             Secured Financing and (B) Utilize Cash Collateral; (II) Granting Liens and
                             Superpriority Administrative Expense Claims; (III) Granting Adequate
                             Protection; (IV) Modifying Automatic Stay; (V) Scheduling Final Hearing; and
                             (VI) Granting Related Relief [D.I. 15, 11/21/19]

                      E.     Interim Order [D.I. 68, 11/25/19]

                      F.     Order Authorizing the Filing Under Seal of the Fee Letters Relating to the DIP
                             Facilities [D.I. 71, 11/25/19]

                      G.     Omnibus Notice of Pleadings and Hearing Thereon [D.I. 75, 11/25/19]

                   Status:   Item A has been resolved. The Debtors and the DIP Agents are working to
                             resolve Item B through revisions to the proposed form of order, which the
                             Debtors intend to submit at or prior to the hearing. This matter is going
                             forward.




25679987.3                                                10
                        Case 19-12502-LSS        Doc 146     Filed 12/17/19     Page 11 of 13



             16.   Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a),
                   363(b), 503(b), 1107(a), and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
                   Pay Certain Prepetition Claims of (A) Foreign Vendors; (B) Domestic Critical Vendors;
                   and (C) Lienholders; (II) Authorizing Banks to Honor and Process Check and Electronic
                   Transfer Requests Related Thereto; and (III) Granting Certain Related Relief [D.I. 16,
                   11/21/19]

                   Response Deadline:                             December 12, 2019 at 4:00 p.m. (ET)
                                                                  [Extended until December 17, 2019 at 4:00
                                                                  p.m. (ET) for the Official Committee of
                                                                  Unsecured Creditors]

                   Responses Received:

                      A.      Informal comments from the Official Committee of Unsecured Creditors

                   Related Documents:

                      B.      Interim Order [D.I. 77, 11/26/19]

                      C.      Notice of Final Hearing [D.I. 84, 11/27/19]

                      D.      Debtors’ Supplement to Their Motion [D.I. 99, 12/4/19]

                   Additional Response Received:

                      E.      Official Committee of Unsecured Creditors’ Reservation of Rights [D.I.
                              145, 12/17/19]

                   Status:    The Debtors are working to resolve Item A and Item B and intend to submit a
                              revised Proposed Final Order at or prior to the hearing. This matter is going
                              forward.

             17.   Debtors’ Motion for Entry of Orders (I) (A) Approving Bidding Procedures for the Sale of
                   All or Substantially All of the Debtors’ Assets, (B) Authorizing and Approving Entry Into
                   the Stalking Horse APA, (C) Approving the Designation of the Stalking Horse Bidder, (D)
                   Approving Bid Protections, (E) Scheduling a Sale Hearing and Objection Deadlines With
                   Respect to the Sale, (F) Scheduling an Auction, (G) Approving the Form and Manner of
                   Notice of the Sale Hearing and Auction, (H) Approving Contract Assumption and
                   Assignment Procedures, and (I) Granting Related Relief; and (II) (A) Approving the
                   Stalking Horse Agreement; (B) Approving the Sale to the Stalking Horse Bidder (or
                   Backup Bidder) of Substantially All of the Purchased Assets of the Debtors, Pursuant to
                   Section 363 of the Bankruptcy Code Free and Clear of All Liens, Claims, Interests, and
                   Encumbrances; (C) Approving the Assumption and Assignment of Certain Executory
                   Contracts and Unexpired Leases Pursuant to Section 365 of the Bankruptcy Code; (D)
                   Authorizing the Debtors to Consummate Transactions Related Thereto; and (E) Granting
                   Related Relief [D.I. 31, 11/21/19]



25679987.3                                                 11
                  Case 19-12502-LSS       Doc 146     Filed 12/17/19    Page 12 of 13



             Response Deadline:                          December 9, 2019 at 4:00 p.m. (ET)
                                                         [Extended until December 17, 2019 at 4:00
                                                         p.m. (ET) for the Official Committee of
                                                         Unsecured Creditors]

             Responses Received:

                A.     Informal comments from the Office of the United States Trustee

                B.     Informal comments from the Official Committee of Unsecured Creditors

                C.     Limited Objection of the Chubb Companies [D.I. 111, 12/9/19]

                D.     United States’ Limited Objection to Motion for Approval of Bidding
                       Procedures Order [D.I. 112, 12/9/19]

             Related Documents:

                E.     Notice of Motion [D.I. 76, 11/25/19]

             Status:   Items A and C have been resolved, and the Debtors have reached an
                       agreement in principle with respect to Item B. The Debtors are working
                       with the United States to resolve the remaining objection. In the event
                       that this response remains unresolved, this matter will be going forward
                       on a contested basis.

                               [Remainder of page intentionally left blank]




25679987.3                                          12
                         Case 19-12502-LSS   Doc 146     Filed 12/17/19   Page 13 of 13



             Dated:   December 17, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                      Wilmington, Delaware
                                                /s/ Ashley E. Jacobs
                                                Pauline K. Morgan (No. 3650)
                                                Ryan M. Bartley (No. 4985)
                                                Ashley E. Jacobs (No. 5635)
                                                Elizabeth S. Justison (No. 5911)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                -and-

                                                PAUL, WEISS, RIFKIND, WHARTON &
                                                GARRISON LLP
                                                Alan W. Kornberg
                                                Kelley A. Cornish
                                                Claudia R. Tobler
                                                Christopher Hopkins
                                                1285 Avenue of the Americas
                                                New York, New York 10019
                                                Telephone: (212) 373-3000
                                                Facsimile: (212) 757-3990

                                                Proposed Co-Counsel to the Debtors and
                                                Debtors in Possession




25679987.3                                              13
